DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al., US 2019/0229174 A1. 

Regarding claim 1, Choi et al. disclose a display device (figs. 1-4) comprising:
. a display panel 10 including a plurality of display pads PP (PA1-PA3), a portion of the plurality of the display pads PP being extended along a first direction (vertical direction) and arranged along a second direction (horizontal direction)(fig. 3)
. a flexible circuit board 20 including a plurality of substrate pads FP (FA1) electrically connected to the plurality of display pads PP and a plurality of dummy pads DP1-DP4 (FA2) wherein a portion of the plurality of dummy pads DP1-DP4 (FA2) have an extension length in the first direction and a width in the second direction substantially same as an extension length in the first direction and a width in the second direction, respectively, of the plurality of substrate pads LP1-LP7 (PA2)(fig. 4).  
Choi et al., however, do not disclose the plurality of dummy pads DP1-DP4 (FA2) arranging in parallel to the plurality of substrate pads FP along the second direction.  It would have been obvious to one of ordinary skill in the art at the time the invention before the effective filing date of the claimed invention to rearrange the Choi et al. dummy pads in parallel to the plurality of substrate pads along the second direction, since it has been held that rearranging parts of an invention involves only routine skill in the art.  
Re claim 2, the modification to Choi et al. would result each of the plurality of substrate pads FP(FA1) and the plurality of dummy pads DP1-DP4(FA2) extending in a diagonal direction between the first direction and the second direction.
Re claim 3, the modification to Choi et al. would result a length of each of the plurality of substrate pads extended in the diagonal direction and a length of each of the plurality of dummy pads extended in the diagonal direction are substantially same (see fig.4).
Re claim 4, although Choi et al. alignment mark M2 does not overlap a portion of the plurality of dummy pads DP1-DP4 in the first direction, it would have been obvious to one of ordinary skill in the art at the time the invention before the effective filing date of the claimed invention to rearrange the Choi et al. alignment mark overlapped plurality of dummy pads DP1-DP4 in the first direction, since it has been held that rearranging parts of an invention involves only routine skill in the art.
Re claim 5, the modification to Choi et al. would result the alignment mark extending along the second direction and the plurality of dummy pads can have a first dummy pad disposed adjacent to the plurality of substrate pads, a second dummy pad overlapping the alignment mark in the first direction as claimed.
Re claim 6,  Choi et al. also disclose the plurality of display pads PP overlapping the plurality of substrate pads FP in a plan view and the display panel further comprises a panel alignment mark M1 at least partially overlapping the alignment mark M2 in a plan view (see fig 2).
Re claim 12,  Choi et al. also disclose a conductive adhesive film ACF (see fig. 5).
Re claims 13-14, wherein the flexible circuit board would further comprises an additional pad extended along the first direction and disposed adjacent to an end of the flexible circuit board to connect to a main circuit board (inherently formed in a display device).

Allowable Subject Matter
Claims 15-20 are allowed.
Claims 7-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
None of the prior art of record discloses or suggests alone or in combination that a display device comprising a combination of various elements as claimed more specifically the flexible circuit board further comprises a plurality of resistance test pads (first test pad, second test pad and common pad) disposed between the plurality of substrate pads and the plurality of dummy pads as set forth in claim 7, 15 and 20.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG T NGUYEN whose telephone number is (571)272-2297. The examiner can normally be reached 8:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DUNG T NGUYEN/Primary Examiner, Art Unit 2871